DETAILED ACTION
Status of Claims
0.	This is a Final office action in response to communication received on March 23, 2022. Claims 2, 8, and 15 are canceled. Claims 1, 3-7, 9-14, 16-18, and 20 are amended. Claims 1, 3-7, 9-14, and 16-20 are pending and examined herein.
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1, 3-7, 9-14, and 16-17 are an apparatus such as information processor comprising a control unit; claims 18-19 are a method; and claim 20 is a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) An abstract idea as recited based on abstract recitation per claims 1, 18, and 20 (taking recitation of claim 1 as representative as claims 18 and 20 recite substantially similar subject matter) is as follows: (a) […] acquire a store visit behavior of a user of a vehicle parked in a parking lot associated with a commercial accumulation, wherein the store visit behavior is obtained [...] that is configured/trained to detect/obtain a duration of time that the user visits a member store, the member store being a store belonging to the commercial accumulation, and the commercial accumulation having a plurality of the member stores;
(b) calculate the number of visited stores and the duration of time that the user visits the
visited stores based on the store visit behavior obtained [...], the number of member stores visited by the user;
(c) perform a preferential treatment process of determining whether a reserved priority parking spot in the parking lot for a next or later visit should be provided to the user based on the store visit behavior obtained [...];
(d) based upon the determination that the reserved priority parking spot should be provided to the user, adjust a location of the reserved priority parking spot to be closer to the commercial accumulation as the number of visited stores by the user increases and as the duration of time that the user visits the visited stores increases; and
(e) send [...] to [...] the user [...] information of the reserved priority parking spot and the location of the reserved priority parking spot; and
(f) [...] read by the parking lot [... attendant] in order to execute the preferential treatment process at the parking lot.
	Further, dependent claims 2-17, and 19 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and/or step 2B inquiries below. For example, when one or more dependent claims recite(s) abstract idea along with additional elements, the Examiner has considered the abstract claim recitation under step 2A prong one, and considered the additional elements, both individually and as a combination, as recited in the claim under prong two and/or step 2B inquires as set forth below. Additionally, abstract recitation per claims 2, 3, 9-11, 14-17, and 19 is as follows: 
- as per claim 3, […] determine whether the user has visited the member store based on a length of a period during which the user stays in the member store.
- as per claim 9, […] is provided in the member store; and acquire the behavior information based on first recognition information, the first recognition information being […].
- as per claim 10, […] acquire second recognition information, […] the first recognition information detected in the member store with the second recognition information detected in the parking lot.
- as per claim 11, […] when a plurality of the users have the same number of visited stores, determine the preferential service for each of the users in such a manner that the level of the preferential service to be offered to the user whose length of stay in the member stores is longer is higher than the level of the preferential service to be offered to the user whose length of stay in the member stores is shorter.
- as per claim 14, […] wherein the preferential treatment process further includes  discounting a parking fee to be paid by the user.
- as per claim 16, […] wherein the member store belonging to the commercial accumulation is a […] store […].
- as per claim 17, […] the mobile store vehicle is an autonomous mobile body that autonomously moves based on a command from outside; and the control unit is configured to send the command to move the mobile store vehicle, based on the store visit behavior.
- as per claim 19, […] whether the user has visited the member store, based on a length of a period during which the user stays in the member store. 
	Remaining claims, namely claims 4-7 and 12-13 that have been considered under prong two inquiry as they recite additional elements.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing a preferential treatment or incentive to a user, e.g. closer parking spot, based on gathered user behavior associated with user's store visits to member stores which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1, 3-7, 9-14, and 16-20 at least are as per claim 1, an information processing system comprising: a parking lot terminal including a communication unit; a mobile terminal of a user including a communication unit; a server including a communication unit, a memory configured to store a program and ~ processor configured to execute the program to […] by a sensor [...]; - as per claim 4, determine that the user has visited the member store when the user has passed a predetermined point in the member store; as per claim 5, determine that the user has visited the member store when the user has moved along a predetermined flow line including the predetermined point in the member store; as per claim 6, the sensor is provided in a mobile terminal of the user; and the control unit is configured to acquire the behavior information based on position information of the user detected by the sensor; as per claim 7, the sensor is composed of a first sensor provided in a mobile terminal of the user and a second sensor provided in the member store; and the control unit is configured to acquire the behavior information based on information detected by short-range wireless communication between the first sensor provided in the mobile terminal of the user and the second sensor provided in the member store; as per claim 9, the sensor is […]; and the control unit is configured to […] facial recognition information of the user detected by the sensor; as per claim 10, […] the second recognition information being facial recognition information of the user detected in the parking lot by a parking lot sensor provided in the parking lot; and perform facial authentication of the user by comparing […];  as per claim 12, […] send the information on the preferential service to be offered to the user to an on-board device of the vehicle; as per claim 13, the preferential treatment process is performed as the information on the preferential service sent to the on-board device of the vehicle is sent to a management device by short-range wireless communication between a third sensor provided in the vehicle and a fourth sensor provided in the parking lot, the management device being a device that manages the parking lot; as per claim 16, […] a mobile store vehicle; as per claim 17, the mobile store vehicle is an autonomous mobile body that autonomously moves based on a command from outside; and the control unit is configured to send the command to move the mobile store vehicle, based on the store visit behavior; - as per claim 18, an information processing method (recites substantially similar additional elements as claim 1); and performing by the computer […]; as per claim 19, determining by the computer; and as per claim 20, a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions and (recites substantially similar additional elements as claim 1). Remaining claims, namely 3, 11, and 14  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.

	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing devices and sensors that are connected via network e.g. Internet and/or near-field communication (NFC) devices e.g. Bluetooth to transmit data. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs, 1-2, 10-12, 14-15, 18-19, 21, 23-26, 32-33, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0003]-[0004]. The processor executing the "apply it" instruction is further connected to one or more devices merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (see at least claims 1-2, 6-10, 12-13, 17-18, and 20). Captured data via one or more sensor(s) is considered insignificant extra solution activity such as pre-solution activity e.g. data gathering, and outputting/encoding result which is an incentive in form a 2D code is considered insignificant extra solution activity such as post-solution activity e.g. printer printing, terminal/interface displaying, etc. (see MPEP 2106.05(g)). Further, the processor analyzes captured and transmitted user data to ascertain base on visited number of stores and amount of time spent at these stores an incentive or a preferential service in form of a parking spot that is closer. Furthermore, claims also appears to be comparing captured image of user for authentication (see claims 9-10 for instance note encoding and decoding image data (RecogniCorp)), and location or position data (see claims 4-6 for instance note tailoring content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent)). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis or providing certain benefit based on the collection and analysis (Electric Power Group) - certain result here is a tailored preferential service based on number of store visited and time  (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via one or more network (e.g. short range wireless and/or Internet), analyzing data via a generic processor to provide personalized services, and outputting result as personalized incentive provided to the user based on gathered data, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing a preferential treatment or incentive to a user, e.g. closer parking spot, based on gathered user behavior associated with user's store visits to member stores which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1, 3-7, 9-14, and 16-20 , the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing a preferential treatment or incentive to a user, e.g. closer parking spot, based on gathered user behavior associated with user's store visits to member stores which is certain methods of organizing human activity has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering the Examiner relies on court cases and publications that demonstrate that such a way to gather data is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
(1)	The Examiner provides citation to one or more court decision(s) and/or publication(s) as noting the well-understood, routine, conventional nature of location or position data gathering of consumer mobile device is simply being gathered from what appears to be a generic built in component of consumer device, see the following:
	(a) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental control module.  In such an aspect, the parental control module may allow for disablement of the wireless device at specific locations (e.g. school, church, etc.).  Further, the parental control module may provide for a web-based interface to control at least a portion of data/voice interactions with specific wireless devices.  For example, specific web content may be restricted and/or specific numbers may be blocked.  Still further, the parental control module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child) visited a library or a mall after school, or if the child left the service coverage area.  In another aspect, the parental control module may be used to remotely disable at least a portion of the functionalities of an associated wireless device."
	(b) Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."
	(c) Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product( s ). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission.";
	(d) Pub. No.: US 2011/0029370 paras. [0060] note "Various techniques may be employed to reduce the probability of fraud in the reporting of presence at a store. In some embodiments, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone (which in some embodiments may be required to be instantaneous and/ or received within a short time threshold, such as ten seconds). If it is determined that it is unlikely that the mobile phone traveled from the last known location since the time of the last report, the assertion may be rejected. In some embodiments, multiple sequential locational reports and/or assertions of presence in stores, and the times thereof, may be analyzed to determine whether it is plausible that the reports are accurate, and the assertion may be rejected if it is determined not to be plausible, e.g. if it requires a rapidity of transit that is infeasible, for example a velocity in excess of 80 miles per hour for over short (e.g. less than two hour) periods of time."; also see [0021]; [0030]-[0034]; and [0037]; 
	(e) Pub. No.: US 2012/0290383 see para. "[0386] For purposes of illustration and without limitation, the metrics available to content producers may include the number of visits to their business location(s) as shown as a histogram on a timeline. The total number of visits to the locations, the bounce rate (e.g., may be displayed as a measure of the number of visitors that visit the store briefly possibly without purchasing anything and then leave the store possibly never returning to the store, etc.), the average time spent at the store, a percentage of new visits to the store, a breakdown of the geographic locations of where visitors come from or live (e.g., the country, state, county, city, town, neighborhood, etc.), the traffic source (e.g., how the user arrived at the business location, the path user took to get into the shopping complex, what stores they visited before and after, etc.), visitor profiles including their languages, network locations (e.g., wireless service provider), other demographic information about the users, the new vs. returning visitors, the trend of visitors over time, the loyalty of visitors, the recency of visitors (e.g., may be displayed as a histogram of the percentage of all visitors as a function of time—for purposes of illustration and without limitation, 65% of all visitors in the past week visited one day ago on Saturday, etc.), a measure of the length and depth of the visit, the capabilities of the mobile device of the visitors (e.g., provides business ability to better tailor targeted content to the capabilities of the mobile devices used by their visitors, etc.), length of visit (e.g., may be displayed as a histogram of the percentage of all visitors against the length of visit, etc.), items that were bought at the store correlated to any other metric described in this and related patent applications, conversion goals which may include total conversions, conversion rates, and goal values. It is further provided that and any other metric may be visualized that is typically used or is desirable to the business including user defined metrics that are programmable or customizable by the business operator.";
	(f) US3855454 note "It has been common practice throughout large cities in the United States to encourage customers to patronize the shopping establishments located in the downtown areas by offering either free parking at a commercial parking establishment, or a discount at such an establishment. This has been accomplished by means of an organization formed of merchants, parking lot and garage operators and institutions such as banks, banding together in a common enterprise to disperse and control the granting of such free parking rights. The organization controlling the dispensing of such rights is sometimes known as a "park and shop association.";
	(g) US20120290383 see "[0386] For purposes of illustration and without limitation, the metrics available to content producers may include the number of visits to their business location(s) as shown as a histogram on a timeline. The total number of visits to the locations, the bounce rate (e.g., may be displayed as a measure of the number of visitors that visit the store briefly possibly without purchasing anything and then leave the store possibly never returning to the store, etc.), the average time spent at the store, a percentage of new visits to the store, a breakdown of the geographic locations of where visitors come from or live (e.g., the country, state, county, city, town, neighborhood, etc.), the traffic source (e.g., how the user arrived at the business location, the path user took to get into the shopping complex, what stores they visited before and after, etc.), visitor profiles including their languages, network locations (e.g., wireless service provider), other demographic information about the users, the new vs. returning visitors, the trend of visitors over time, the loyalty of visitors, the recency of visitors (e.g., may be displayed as a histogram of the percentage of all visitors as a function of time—for purposes of illustration and without limitation, 65% of all visitors in the past week visited one day ago on Saturday, etc.), a measure of the length and depth of the visit, the capabilities of the mobile device of the visitors (e.g., provides business ability to better tailor targeted content to the capabilities of the mobile devices used by their visitors, etc.), length of visit (e.g., may be displayed as a histogram of the percentage of all visitors against the length of visit, etc.), items that were bought at the store correlated to any other metric described in this and related patent applications, conversion goals which may include total conversions, conversion rates, and goal values. It is further provided that and any other metric may be visualized that is typically used or is desirable to the business including user defined metrics that are programmable or customizable by the business operator."; and 
	(h) US9674684B1 note "The disclosed system provides another level of data by looking at the aggregate paths that mobile telephone carrying visitors take and the length of time they spend in each location, which is commonly known as dwell time."; and "The data collected using the disclosed technology can be used to provide trend reports showing which stores are most visited, what times the locations are visited, whether there are sufficient public facilities to serve the visiting shoppers, or whether more security staff is needed, to name only a few of the potential benefits. Ultimately, the data made available by the disclosed invention helps shopping centers become more in tune with their customers so the shopping centers can create a better, more pleasant place to visit by providing a loyalty and reward program."
	(2)	The Examiner provides citation to one or more court decision(s) and/or publication(s) as noting the well-understood, routine, conventional nature of image/facial recognition and encoding/decoding information on 2D codes e.g. barcodes, see the following:

	(a) encoding and decoding image data (RecogniCorp); 	
	(b) U. J. J. Astrain et al., FACE RECOGNITION IN BIOMETRIC VENDING MACHINES, 2004, scitepress.org, https://scitepress.org/papers/2004/13932/pdf/index.html, DOI: 10.5220/0001393202930298, pages 293-298;
	(c) Pub. No.: US 2011/0143779 see at least [0135]; [0173];
	(d) Pub. No.: US 2015/0294373 see Fig. 1; [0014]-[0015]; [0014]; [0031]-[0036];
	(e) Pub. No.: US 20140351030 see [0014] note "an exemplary promotional-campaign network 100 including a consumer device (e.g., a mobile device) 102 linked to other systems via a network 104 that supports wired, wireless, or any two-way communication (e.g., a cellular telephone network, the Internet, or any wide-area network or combination of networks capable of supporting point-to-point data transfer and communication). The network 104 connects various devices, including a campaign processor 106, one or more merchant systems 108, and one or more servers hosting social media applications 110 utilizing, again, wired, wireless, or any suitable form of two-way communication [...]  In one embodiment, the merchant system 108 is a point-of-sale (POS) system that connects to a code reader or scanner (hereafter “reader”) 112. The reader 112 may be mobile or physically associated with the merchant system 108 and may be capable of reading and/or decoding a promotional offer presented by a consumer on her mobile device 102, in the form of, for example, a barcode, a radio frequency identification (RFID) code, or a QR code, and/or receiving signals, such as NFC signals, acoustic signals, or infrared signals. The merchant system 108 is responsible for applying a discount to goods or services purchased by the consumer based on information provided therein"; and
	(f) Hewett (Pub. No. 2013/0103537) notes in para. [0009] and [0020] "The item is then scanned with the mobile computing platform. The scan may be performed, for example, using a bar code or a QR code associated with the item or by scanning an active or passive RFID tag physically placed on the item, by utilizing some form of NFC communication, or any other means well known in the art." that wireless communication between two device via NFC and similar technology is indeed well-understood, routine, or conventional in the industry.

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-6, 8, 11, 14-15, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown (Pub. No.: US 2016/0217510) in view of FUKUMA MIKIO (Publication: JP2007264793A) referred to hereinafter as Mikio, Todasco et al. (Pub. No.: US 2016/0133134) referred to hereinafter as Todasco.
	As per claims 1, 18, and 20, 
- as per claim 1, Brown discloses An information processing system comprising: a parking lot terminal including a communication unit; a mobile terminal of a user including a communication unit; a server including a communication unit, a memory configured to store a program and processor configured to execute the program (see Figs. 2, 9-10, and their associated disclosure; [0011]; [0107]): 
- as per claim 18, Brown discloses an information processing method comprising (see [0011]; [0107]):
- as per claim 20, Brown discloses a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising (see  [0011]; [0090]):
- as per claim limitations of claims 1, 18, and 20:
(a) Brown discloses acquire a store visit behavior of a user of a vehicle parked in a parking lot associated with a commercial accumulation, wherein the store visit behavior is obtained by a sensor that is configured to detect a duration of time that the user visits a member store the member store being a store belonging to the commercial accumulation, and the commercial accumulation having a plurality of the member stores (see Figs. 1, 2, and their associated disclosure; [0044] note “merchants that may be pre-registered with the assess system. When a user selects the merchant button 301, the list of merchants is displayed”; [0045]; [0054]-[0061]);
(b) Brown discloses calculate the number of visited stores and the duration of time that the user visits the visited stores based on the store visit behavior obtained from the sensor, the number of visited stores being the number of member stores visited by the user (see [0054]-[0061]; [0063]; [0079]; [0087]; [0089] note “The user may visit other merchants in the downtown area, may or may not collect additional discounts” – in this manner user behavior such as number of store visits and visit duration can be summed and discount provided); 
(c) Brown discloses  perform a preferential treatment process of determining whether a [...] parking spot in the parking lot for a next or later visit should be provided to the user based on the store visit behavior obtained from the sensor (see [0042]; [0061]; [0087] which is ascertained based on user behavioral data obtained from sensors [0054]-[0061]).  
(d) Brown discloses based upon the determination that [...] parking spot should be provided
to the user, adjust [...] as the number of visited stores by the user increases and as the duration of time that the user visits the visited stores increases (see [0054]-[0061]); and
(e) Brown discloses send a two-dimensional code to the communication unit of the mobile terminal of the user, including information of [...] parking [...] parking [...] (see [0061]-[0063]; [0087]); and
(f) Brown discloses the mobile terminal displays the two-dimensional code so as to be read by the parking lot terminal in order to execute the preferential treatment process at the parking lot (see [0061]-[0063]; [0087]).
	As per claim limitations (c*), (d*), (e*) although Brown already suggests tracking user's behavioral data, see at least [0054]-[0061] and providing increasing amount of discount towards current or future parking cost, see at least Brown [0042], however the Examiner relies on an additional reference to expressly teach that not only cost of parking but also location of a reserved parking spot can be incentivized, i.e. Brown expressly does not teach (c*) [...] a reserved priority [...]; (d*) [...] the reserved priority [...] a location of the reserved priority parking spot to be closer to the commercial accumulation [...]; (e*) [...] the reserved priority [...] spot and the location of the reserved priority [...] spot. 
	Todasco teaches (c*) [...] a reserved priority [...]; (d*) [...] the reserved priority [...] a location of the reserved priority parking spot to be closer to the commercial accumulation [...]; (e*) [...] the reserved priority [...] spot and the location of the reserved priority [...] spot (see [0011] "In some embodiments, the service provider transmits the user ID and/or user profile information to a merchant. The merchant can then submit offers for parking spots at different locations for different prices to the service provider, who passes this information to the beacon. The beacon then transmits the offers to the user device. For example, a merchant can provide a better offer for parking spaces to users they want close to their store or they want coming to their store. The offers can include various incentives or deals (e.g., rebates, prepaid parking fees, discounts, coupons, free shipping/delivery, free gift, buy one get one free, etc.) for the user to shop at their store. The user can then choose where to park based on price and location of the parking spot, as well as any merchant provided incentives tied to the parking spot."; [0032]; [0036]; [0046]; [0050]; [0051] note "merchants may want to encourage regular customers or customers with a history of spending large amounts of money to come to their store as part of a sale or other promotional event. In this case, the merchant can offer these customers parking spots closest to their store, and parking fees can be prepaid by the merchant" - thus based on user behavioral profile which includes information such as frequency of visit, dollar amount spent, time duration spent, etc. merchant can provided prepaid parking spot to a consumer that is closest to the store).
	Therefore it would be obvious to  a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of foregoing teachings of Todasco with motivation to provide prepaid parking spot closest to the merchant's store based on user's behavioral profile, see at least [0046] and [0051].
	As per claims 3 and 19, Brown in view of Todasco teaches the claim limitations of claims 2 and 18 respectively. Brown discloses wherein the processor is configured to determine whether the user has visited the member store based on a length of a period during which the user stays in the member store (see [0055]; [0058]).  
	As per claim 4, Brown in view of Todasco teaches the claim limitations of claim 1. Brown discloses wherein the processor is configured to determine that the user has visited the member store when the user has passed a predetermined point in the member store (see [0055]-[0056]).  
	As per claim 5, Brown in view of Todasco teaches the claim limitations of claim 4. Brown discloses wherein the processor is configured to determine that the user has visited the member store when the user has moved along a predetermined flow line including the predetermined point in the member store (see [0055]-[0059]; [0104]-[0105]).  
	As per claim 6, Brown in view of Todasco teaches the claim limitations of claim 1. Brown discloses wherein: the sensor is provided in the mobile terminal of the user; and the processor is configured to acquire the behavior information based on position information of the user detected by the sensor (see [0055]-[0056]; [0087]-[0089]).  
	As per claim 11, Brown in view of Todasco teaches the claim limitations of claim 1. Brown discloses wherein the processor is configured to, when a plurality of the users have the same number of visited stores, determine the preferential service for each of the users in such a manner that the level of the preferential service to be offered to the user whose length of stay in the member stores is longer is higher than the level of the preferential service to be offered to the user whose length of stay in the member stores is shorter (see [0055]-[0059] – thus duration based on points are provided not just visit).  
	As per claim 14, Brown in view of Todasco teaches the claim limitations of claim 1. Brown discloses wherein the preferential treatment process further includes discounting a parking fee to be paid by the user (see [0042]; [0087]).  

3.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brown, in view of Gabriele et al. (Pub. No.: US 2019/0095925) referred to hereinafter as Gabriele.
	As per claim 7, Brown in view of Todasco teaches the claim limitations of claim 4. Brown suggests mobile terminal sensor or merchant sensor, see [0055]; [0094]; [0103] note “antenna 906 may transmit/receive electromagnetic wave signals to/from other external apparatuses, and the short-distance wireless communication processing circuitry 907 may control the wireless communication performed between the other external apparatuses. Bluetooth, IEEE 802. 11, and near-field communication (NFC) are non-limiting examples of wireless communication protocols that may be used for inter-device communication via the short-distance wireless communication processing circuitry”; [0110], however Brown in view of Todasco expressly does not teach wherein: the sensor is composed of a first sensor provided in the mobile terminal of the user and a second sensor provided in the member store; and the processor is configured to acquire the behavior information based on information detected by short-range wireless communication between the first sensor provided in the mobile terminal of the user and the second sensor provided in the member store. 
	Gabriele teaches wherein: the sensor is composed of a first sensor provided in the mobile terminal of the user and a second sensor provided in the member store; and the processor is configured to acquire the behavior information based on information detected by short-range wireless communication between the first sensor provided in the mobile terminal of the user and the second sensor provided in the member store (see Fig. 1 and its associated disclosure; [0023]; [0025]-[0029]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Gabriele teachings pertaining to short range communication between a mobile terminal sensor and member store sensor based user detection. Motivation to modify would be to establish short range communication between user device sensor and make use of sensor(s) located at a merchant to capture user data, besides user's behavior based on location, see at least Brown [0059], for authentication, see at least Gabriele [0023] and [0026].
4.	Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown, in view of Rowe et al. (Pub. No.: US 2011/0143779) referred to hereinafter as Rowe.
	As per claim 9, Brown in view of Todasco teaches the claim limitations of claim 1. Brown discloses wherein: the sensor is provided in the member store (see [0055]); and the processor is configured to acquire the behavior information based on first recognition information, [...] (see [0055]-[0059]).	
	Brown suggests camera as a sensor for capturing data, see [0055] and [0105], however Brown in view of Todasco expressly does not teach [...] the first recognition information being facial recognition information of the user detected by the sensor.
	Rowe teaches [...] the first recognition information being facial recognition information of the user detected by the sensor (see [0135]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Rowe's teachings pertaining to using facial recognition. Motivation to modify would be to make use of consumer's biometric data such as facial data for authentication, see at least Rowe [0135] and [0173].
	As per claim 10, Brown in view of Todasco and Rowe teaches the claim limitations of claim 9. Brown suggests camera as a sensor for capturing data, see [0055] and [0105], however Brown in view of Todasco expressly does not teach wherein the processor is configured to: acquire second recognition information, the second recognition information being facial recognition information of the user detected in the parking lot by a parking lot sensor provided in the parking lot; and perform facial authentication of the user by comparing the first recognition information detected in the member store with the second recognition information detected in the parking lot.
	Rowe teaches wherein the processor is configured to: acquire second recognition information, the second recognition information being facial recognition information of the user detected in the parking lot by a parking lot sensor provided in the parking lot (see [0135]); and perform facial authentication of the user by comparing the first recognition information detected in the member store with the second recognition information detected in the parking lot (see [0135]; [0171]; [0173]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Rowe's teachings pertaining to using facial recognition. Motivation to modify would be to make use of consumer's biometric data such as facial data for authentication, see at least Rowe [0135] and [0173].
5.	Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown, in view of Nanba Tsuneo (Pub. No.: JP2005284787) referred to hereinafter as Nanba.
	As per claim 12, Brown in view of Todasco teaches the claim limitations of claim 1. Brown discloses wherein the processor is configured to send the information on the preferential service to be offered to the user [...] (see [0087]).
	Brown suggests similar user/client devices see [0089]; [0093], however Brown in view of Todasco expressly does not teach [...] to an on-board device of the vehicle.  
	Nanba teaches [...] to an on-board device of the vehicle (see [0016]; [0024]-[0034]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Nanba's teachings pertaining to communicating data to particular type of user/client device. Motivation to modify would be to deliver offer to a use a particular type of user/client device such that short range communication with a nearby device to carry out a transaction via the short range communication link can be carried out, see at least Nanba [0028]-[0030]. Under another KSR rationale this would be a substitution of one known element (one type of user/consumer device) for another (second type of user/consumer device) to obtain predictable results of communicating and processing offers by establishing short range communication link between two devices. Under another KSR rationale this would be a substitution of one known element (one type of user/consumer device) for another (second type of user/consumer device) to obtain predictable results of communicating offers to a particular type of user device.
	As per claim 13, Brown in view of Todasco and Nanba teaches the claim limitations of claim 12. Brown suggests see [0089]; [0093], however Brown in view of Todasco expressly does not teach wherein the preferential treatment process is performed as the information on the preferential service sent to the on-board device of the vehicle is sent to a management device by short-range wireless communication between a third sensor provided in the vehicle and a fourth sensor provided in the parking lot, the management device being a device that manages the parking lot.  
	Nanba teaches wherein the preferential treatment process is performed as the information on the preferential service sent to the on-board device of the vehicle is sent to a management device by short-range wireless communication between a third sensor provided in the vehicle and a fourth sensor provided in the parking lot, the management device being a device that manages the parking lot (see [0016]; [0024]-[0034])
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Nanba's teachings pertaining to communicating data from vehicle to a nearby device. Motivation to modify would be to deliver offer to a use a particular type of user/client device establishing short range communication with a nearby device to carry out a transaction via the short range communication link, see at least Nanba [0028]-[0030]. Under another KSR rationale this would be a substitution of one known element (one type of user/consumer device) for another (second type of user/consumer device) to obtain predictable results of communicating and processing offers by establishing short range communication link between two devices.
6.	Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown, in view of Cronin et al. (Pub. No.: US 2018/0246513) referred to hereinafter as Cronin.
	As per claim 16, Brown in view of Todasco teaches the claim limitations of claim 1. Brown discloses wherein the member store belonging to the commercial accumulation [...] (see Fig. 3F and its associated disclosure; [0044]). 
	Brown suggests, see [0044], however Brown in view of Todasco expressly does not teach [...] is a mobile store vehicle. 
	Cronin teaches [...] is a mobile store vehicle (see Figs. 1A, 1B, 2, 6, and their associated disclosure; [0020]-[0023]). 
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Cronin's teachings pertaining to a type of store. Motivation to modify would be to provide flexibility or mobility to the type of store or shops contemplated by Brown such that they can be easily moved in response to user position to meet demand, see at least Cronin [0021]-[0023]; [0074]-[0075].
	As per claim 17, Brown in view of Todasco and Cronin teaches the claim limitations of claim 16. Brown suggests, see [0044], however Brown in view of Todasco expressly does not teach wherein: the mobile store vehicle is an autonomous mobile body that autonomously moves based on a command from outside; and the processor is configured to send the command to move the mobile store vehicle, based on the store visit behavior.  
	Cronin teaches wherein: the mobile store vehicle is an autonomous mobile body that autonomously moves based on a command from outside; and the processor is configured to send the command to move the mobile store vehicle, based on the store visit behavior (see [0021]-[0023]; [0074]-[0075]).
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Brown's foregoing suggestions in view of Cronin's teachings pertaining to a type of store. Motivation to modify would be to provide flexibility or mobility to the type of store or shops contemplated by Brown such that they can be easily moved in response to user position to meet demand, see at least Cronin [0021]-[0023]; [0074]-[0075].
Response to Applicant's Arguments/Remarks
7.	As per "III. Objection - Title" - it is withdrawn. As per "IV. Claim Rejections - 35 USC §112" - it is withdrawn.
	As per "V. Claim Rejections - 35 USC §101", the Applicant argues "In an effort to advance prosecution, the claims are amended. The claimed invention is
directed to significantly more than merely organizing human activity under MPEP
2109.04(a)(2)(II). Under Step 2A, prong two, the alleged abstract idea is integrated into a
practical application. The additional elements apply, rely on, or use the alleged abstract idea, to
obtain an improvement to determining how to obtain and calculate an incentive for a user. See
MPEP 2106.04(d)", reproduces what appears to be claim one in its entirety, and notes "As such, the rejection of claim 1, and claims 18 and 20 should be withdrawn for at least
the foregoing reasons." However, the Examiner respectfully disagrees  because "improvement to determining how to obtain and calculate an incentive for a user" is an abstract idea (as noted based on abstract recitation per step 2A prong one the claims invoke at least one of the abstract groupings) and further based on consideration of the additional elements considered both individually and in combination, they fail to integrate the abstract idea into practical application as explained under updated step 2A prong two analysis in view of filed claim amendments and fail to contain "significantly more" as explained per updated step 2B analysis in view of filed claim amendments. The amended subject matter pertains to insignificant extra solution activity such as pre-solution activity e.g. gathering data via sensor, and post-solution activity e.g. resulting incentive encoded as 2D code. The Examiner also provided evidence under step 2B that such insignificant extra solution activities are indeed well-understood, routine, or conventional in the industry. Therefore, the Examiner respectfully maintains the rejection.
	As per "VI. Claim Rejections - 35 USC §102 and 103" the Applicant argues as follows:
	"Applicant notes that Brown only discloses a process of discounting a parking fee to be paid by the user as the preferential treatment, but does not disclose the preferential service regards a reserved priority parking spot for the next or later visit. As a result of the claimed invention, even in lots where parking is free, a user is still encouraged to visit the stores due to the provision of the reserved priority parking spot. As agreed upon during the interview, the cited art fails to disclose or suggest this feature, and thus, the rejection should be withdrawn accordingly." 

	The Examiner notes Brown [0042] which clearly teaches that discount can be applied during current visit or could be applied to next visit. However, the Applicant's argument as it pertains to "but does not disclose the preferential service
regards a reserved priority parking spot" is moot in view of new grounds of rejection necessitated by filed claim amendments, note the rejection is now in view Brown in view of Todasco in view of filed claim amendments. Furthermore, based upon an updated search that was conducted in view of filed claim amendments, the Examiner, besides relied upon Todasco, also discovered numerous other references that teach "the preferential service
regards a reserved priority parking spot" as noted in the Conclusion section which are denoted as "could have been used in place of Todasco." 
	Therefore the Examiner respectfully maintains the rejection.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:
	- JP2007264793 Mikio see [0002]; [0010] "The parking fee calculation method according to the present invention is a calculation method of a parking fee that is devised to achieve the above mentioned problem, and is charged for a vehicle parked in a parking lot for a visitor of a commercial facility. An antenna for reading personal identification information recorded in an RFID at a specific area of the commercial facility and at the entrance of the parking lot is presented to further present the parking fee to the checkout office in the parking lot."; [0011]; [0038] note "if the identifier is of the action history table 45, the contents of the action history table 45 including the personal ID included in the request are read. If the identifier is in the condition table (1) 46, the dwell time count corresponding to the area name included in the request is read from the condition table (1) 46. If the identifier is in the condition table (2) 47 or the condition table (3) 48, the contents of the condition table (2) 47 or the condition table (3) 48 are read. If the identifier is in the condition table (4) 49, the free time defined in the record including the amount included in the request in the bandwidth of the amount is read from the condition table (4) 49."; [0086]-[0096]; [0093] - parking discount based on dwell times at different commercial shops is provided.
	- US20120095812A1 see [0021]; [0079]; [0190]-[0195] "Merchants may sometimes find changing parking regulations temporarily to be helpful to business. For example, an ice cream shop may want to encourage rapid parking turn-over in front of their shop. A merchant-guided parking service enables merchants purchase changes in regular parking constraints for parking spaces 24 in front of or near to their businesses. Some limits may apply. This service can be combined with customer-priority parking, as described supra, to more effectively control parking in front of or near a business by raising fees and shortening parking periods for non-customers." - could have been used in place of Todasco. 
	- Pub. No. 20130046587 see [0035] note "These promotions would encourage parking in parking areas in the vicinity of the merchants' businesses which in turn may increase business for these merchants. Characteristics of their promotion include duration of the promotion, an amount of parking discount, availability and a maximum cost to the merchant of the promotion. Once the merchant has completed and paid for the promotion, the parking rights management system 100 generates a series of one time promotional code numbers for distribution to customers by the merchant. A generic time limited unique promotional code number that can be published and used by any registered parking user in certain area for certain time periods can also be used as an incentive. Promotional code numbers generated by merchant can also be used by inputting the code(s) into the web-based system to supplement parking user account balances or to reduce the cost of a parking right already issued. A promotion code may also be inputted via the mobile communication device during an active parking right to enable a discount or provide additional parking rights." - could have been used in place of Todasco.
	- JP5947440B1 see "When guiding the vehicle 230, the parking lot management system 700 accesses the POS server, acquires the POS information, searches for the parking space according to the acquired POS information, and guides it. Specifically, the purchase history of the product is determined from the acquired POS information, and what product is purchased is determined. For example, when the user who has visited the store mainly purchases fresh food Guide you to a parking space near the fresh food sales corner. When the user mainly purchases daily necessities, the user guides to a parking space near the daily necessities sales corner. In addition, for example, a user whose annual purchase amount exceeds a predetermined amount will be guided to a parking space near the entrance of the building or directed to the customer area as a customer, and the user can benefit from visiting the store." - could have been used in place of Todasco.
	- Pub. No.: US 20140358595 see [0055] "qualify for a discount, promotion, privilege, advantage, benefit, priority, or an additional service (collectively benefits). For example, if reservation request 316 or a reservation resulting there from has a car-pool qualifier associated there with, the reservation may get a price reduction on the parking fees, cash-equivalent awards towards future parking reservations, priority parking according to preferred parking times or parking locations, a discount from a cooperating business, a credit, other similar benefit" - could have been used in place of Todasco.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688